Citation Nr: 0714492	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-12 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from April 1972 to November 
1973.  The Board notes the veteran was initially given an 
"under other than honorable conditions" discharge upon 
separation, but his discharge was upgraded to "under 
honorable conditions" in August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


REMAND

Service medical records show the veteran was psychiatrically 
normal at his pre-enlistment examination in February 1972 and 
at his discharge examination in July 1973.  During service, 
the veteran was seen for psychiatric evaluation from March to 
May 1973 due to his being late for work and because he 
repeatedly expressed a desire to get out of the service.  A 
June 1973 letter states that, as a result of the psychiatric 
evaluation, it was determined that the veteran did not have a 
psychiatric disorder, but that there was evidence of a 
character and behavior disorder, best classified as an anti-
social personality with passive-aggressive traits.  Service 
personnel records indicate difficulty adjusting to service, a 
revocation of promotion in June 1972, entry into the Limited 
Privilege Communication Program based upon past use of LSD 
and other drugs in Sepember/October 1972 and further 
disciplinary problems in 1973.  

A June 1998 psychological evaluation revealed a diagnosis of 
a history of significant polysubstance abuse/dependence; and 
a personality disorder, probably of a mixed type, with anti-
social and histrionic features.  

At an October 2000 VA examination, the examiner noted the 
veteran had experienced problems with a superior in service 
who he felt was persecuting him.  After examinination of the 
veteran, the diagnosis was intermittent explosive disorder on 
Axis I; and personality disorder, not otherwise specified, on 
Axis II.  The examiner stated that it was impossible to 
determine the degree to which the experience in service was 
determinant of the veteran's personality.  The examiner 
ordered psychological testing and referred the veteran to the 
VA Mental Health Clinic in Santa Rosa, California.

VA outpatient treatment records, dated January 2001 to 
January 2002, show the veteran was consistently diagnosed 
with personality disorder, not otherwise specified, on Axis 
II.  The Board notes that personality disorders are not 
considered to be diseases or injuries within the meaning of 
veterans benefits legislation, and, therefore, are not 
eligible for service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) 
(specifically holding that 38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs); see 
also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

A November 2001 VA treatment record shows the psychologist 
noted the veteran claimed he was harmed psychologically in 
service, and that there seemed to be ample evidence to 
justify his claim of abuse by a superior which amounted to 
mental torture.  No diagnosis was rendered at that time, but 
in December 2001 the diagnositic impression was anxiety 
disorder, not otherwise specified, and "rule out" post-
traumatic stress disorder.  In January 2002, the psychologist 
noted that the diagnosis included narcissistic personality 
traits.

The veteran received treatment from another psychologist in 
November 2002, who, after examining the veteran and noting 
his military and personal history, indicated he did not see 
any diagnosis on Axis I but stated that a personality 
disorder, not otherwise specified, was seen in the veteran.  

Because the veteran was diagnosed with an anxiety disorder in 
December 2001 and it was noted he may have been 
psychologically harmed in service, and because the December 
2001 diagnosis was not confirmed in later treatment records, 
the Board concludes that a new medical examination is needed 
to clarify whether the veteran currently has a mental 
disorder that is related to his military service.  See 
38 C.F.R. § 3.326 (2005).  

In addition, VA outpatient treatment records include the 
veteran's statement that he was receiving Social Security 
Administration (SSA) disability benefits.  SSA records must 
be requested.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Provide the veteran with notice consistent 
with the Veterans Claims Assistance Act of 2000 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Request from SSA records pertaining to the 
award of disability benefits to the veteran 
along with copies of the medical records used 
to make the disability determination.  

3.  Schedule the veteran for an appropriate 
examination to determine the nature and extent 
of any mental disorder(s) found to be present.  
Any and all studies deemed necessary by the 
examiner should be completed.  The claims file 
must be made available to the examiner for 
review in conjunction with the examination, and 
the examination report should reflect that such 
review is accomplished.  A rationale should be 
provided for any opinion offered.  

a.  The examiner should be requested 
to indicate the diagnosis of the 
veteran's current mental disorder(s), 
if any.  The examiner should also be 
requested to provide an opinion as to 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or less than likely 
(i.e., a probability of less than 50 
percent) that any currently diagnosed 
mental disorder is causally related 
the veteran's active military service.
       
b.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

4.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



___________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


